NOT RECOMMENDED FOR PUBLICATION
                                File Name: 17a0403n.06

                                       Case No. 16-6662

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

                                                                        FILED
UNITED STATES OF AMERICA,                          )               Jul 13, 2017
                                                   )          DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                        )
                                                   )      ON APPEAL FROM THE UNITED
v.                                                 )      STATES DISTRICT COURT FOR
                                                   )      THE MIDDLE DISTRICT OF
DOUGLAS DAVIS,                                     )      TENNESSEE
                                                   )
        Defendant-Appellant.                       )
                                                   )      OPINION
                                                   )

        BEFORE: SURHEINRICH, GILMAN, and McKEAGUE, Circuit Judges.

        RONALD LEE GILMAN, Circuit Judge. Douglas Davis pleaded guilty to a range of

federal offenses arising from his criminal conduct in October 2014. Although the Probation

Office recommended a sentence of 324 months of imprisonment, the district court imposed a

sentence of 564 months. Davis appeals. He challenges both the procedural and substantive

reasonableness of his sentence. For the reasons set forth below, we AFFIRM the judgment of

the district court.

                                     I. BACKGROUND

        Davis kidnapped a young woman acquaintance (referred to as “Victim A” throughout

these proceedings) at gunpoint in October 2014. Over the course of a terrifying three-day period,

Davis drove Victim A throughout Tennessee and Kentucky, sexually assaulting her at various
Case No. 16-6662, United States v. Douglas Davis


points along the way.      At one point Davis forced Victim A to camp out with him in

Elizabethtown, Kentucky. There, Davis had Victim A write down his “life story,” in which he

described being sexually abused as a child and confessed to sexually abusing his own daughter

and other children. The two left the campsite and hitchhiked to a truck stop, where Davis told

Victim A that he had turned his cellphone back on so that the “police could find” them.

Thereafter, Davis raped Victim A in a rented shower at the truck stop. Davis and Victim A then

waited for the police to arrive. Upon arrest, Davis admitted that he had kidnapped and sexually

assaulted Victim A, molested his daughter, and sexually abused other children.

       Davis pleaded guilty to counts of kidnapping, in violation of 18 U.S.C. § 1201(a)(1);

transportation of a stolen vehicle, in violation of 18 U.S.C. § 2312; being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1); and brandishing a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A). The first count carried a 20-year maximum

sentence, the second and third counts each carried 10-year maximum sentences, and the fourth

count carried a 7-year mandatory minimum sentence.

       For purposes of the United States Sentencing Guidelines, the total offense level for the

kidnapping, stolen-vehicle, and felon-in-possession counts, adjusted for enhancements and the

acceptance of responsibility, was 35. The brandishing-a-firearm count carried a mandatory, 84-

month consecutive sentence to be added to the sentence based on the guidelines calculation.

Because most of Davis’s prior convictions did not count toward his criminal-history

computation, he was deemed to have a criminal history category of I. These factors yielded a

baseline sentencing range of 252 to 294 months of imprisonment.

       In its Presentence Report (PSR), the Probation Office recommended imprisonment for a

term of 324 months. The recommendation was based on the suggested application of either a



                                               -2-
Case No. 16-6662, United States v. Douglas Davis


departure from the guidelines for underrepresented criminal history (considering the repeated

sexual assaults on Victim A and the admissions of prior sexual abuse) or a variance from the

guidelines altogether pursuant to 18 U.S.C. § 3553(a).

       Defense counsel filed a sentencing memorandum requesting a sentence of 264 months of

imprisonment.     Counsel based his middle-of-the-guidelines request in part upon a forensic

psychologist’s report that Davis’s crimes arose from untreated psychosexual torture inflicted

upon him as a child. The sentencing memorandum also contested the PSR’s conclusion that an

upward departure was warranted, pointing out that Davis’s admissions to sexually abusing his

daughter and other children were uncorroborated.

       The government filed its own sentencing memorandum that recommended a life

sentence. In support of its position, the government pointed to the horrifying nature of the crime,

Davis’s previous and unpunished criminal history of sexual assault, and the need to protect the

public. Defense counsel promptly objected to the recommendation on the ground that it was

unwarranted and that Davis had not been given sufficient notice for such a drastic sentence.

       Davis was sentenced in June 2016, at which time he was 46 years old. The court began

by describing Davis’s offense conduct, identifying the predeparture guidelines range, and

describing Davis’s background. It then heard argument on the propriety of an upward departure

to life imprisonment. The court ultimately concluded that “the upward departure is going to be

granted. The extent to which I go up I don’t know. I’m going to talk about 3553 factors.”

       After hearing Davis’s allocution and final argument from both counsel, the district court

imposed the sentence. Because the instant appeal turns on what the court said, we are setting

forth below the relevant portion of the transcript in full:

                        I will now state the sentence: On [the kidnapping count],
                statutory provision provides for not more than 20 years.

                                                 -3-
Case No. 16-6662, United States v. Douglas Davis


              Statutorily, on [the stolen-vehicle and felon-in-possession counts],
              it’s not more than 10 each, and then you’ve got a minimum on [the
              brandishing-a-firearm count] of seven years based on an offense
              level of 35. And I find, being as generous as possible, that, at a
              minimum, he’s up on a—on a criminal history category of IV.
              That puts the guidelines range at 235 to 293 on [the kidnapping,
              stolen-vehicle, and felon-in-possession counts]. And then you’ve
              got [the brandishing-a-firearm count], which is a mandatory seven
              years minimum that is to run mandatorily consecutive.
                       There’s a supervised release range of not more than three
              years on [the kidnapping, stolen-vehicle, and felon-in-possession
              counts]. Guideline range is 1 to 3 years. Supervised release on the
              [brandishing-a-firearm count] is not more than five years. He’s not
              eligible for probation. Statutory fine range is not more than a
              quarter of a million dollars. It’s $20,000 to $200,000. On the—by
              the guideline, restitution is not applicable here. There’s a $100
              mandatory special assessment per count for a $400 maximum.
                       So considering this—the upward departure, which I
              granted, and the 3553 factors when imposing this sentence, and
              even without the upward departure, I get to this same sentence
              based on the 3553 factors, even if I was looking at a lower
              guideline range.
                       Looking at the circumstances, the nature and circumstances
              of this offense and his criminal history and character, the
              premeditation of it, he is a predator. He does not need to be on the
              streets. I need to impose a sentence that reflects the seriousness of
              what he did. And the victims are alive physically, but they are
              damaged beyond repair, and you did that.
                       There’s a need to promote a respect for the law. He has
              none for the law or himself or anybody else. There’s a need to
              provide a just punishment, deter others from—who might even
              think about engaging in this kind of conduct and, most importantly,
              protect the public from any further criminal activity from this man.
                       This will allow him to get some mental health treatment
              that he, obviously, needs. Looking at the range established by
              the—by statute, by guideline, an aggregate of all of these factors,
              one that’s sufficient but not more harsh than necessary to comply
              with these purposes, Mr. Davis, you’re sentenced to a term of 240
              months on [the kidnapping count]. I don’t believe that that count
              is sufficient.
                       On [the stolen-vehicle count], you’re sentenced to 120
              months.
                       On [the felon-in-possession count], you’re sentenced to 120
              months. These will all run consecutively.
                       You’re sentenced to 84 months on [the brandishing-a-
              firearm count], again, consecutively. That’s—that is a sentence of

                                              -4-
Case No. 16-6662, United States v. Douglas Davis


               564 months. Should you be alive and get out of prison, you’ll
               serve a term of three years of supervised release on [the
               kidnapping, stolen-vehicle, and felon-in-possession counts], five
               years on [the brandishing-a-firearm count]. It’ll run concurrently.

When asked whether, “pursuant to U.S. v. Bostic, the parties have any objections to this

sentence,” defense counsel’s only response was: “Pursuant to Bostic, Mr. Davis objects based

upon notice and upward departure.” The district court did not provide a written explanation for

its departure in its Statement of Reasons. This timely appeal followed.

                                       II. DISCUSSION

A. Standard of review

       We review a defendant’s sentence for procedural and substantive reasonableness,

generally applying the abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51

(2007). “A district court abuses its discretion when it applies the incorrect legal standard,

misapplies the correct legal standard, or relies upon clearly erroneous findings of fact.” United

States v. Bridgewater, 606 F.3d 258, 260 (6th Cir. 2010) (quoting United States v. Pugh, 405
F.3d 390, 397 (6th Cir. 2005)) (internal quotation marks omitted). But if a party fails to make a

contemporaneous objection to the procedural reasonableness of the sentence, we apply the more

exacting plain-error standard. United States v. Bostic, 371 F.3d 865, 872–73 (6th Cir. 2004).

       The parties dispute whether Davis’s objection—“based upon . . . upward departure”—

was sufficiently specific to preserve the more forgiving abuse-of-discretion review of his

procedural-reasonableness arguments, which consist of claims that “the district court’s

explanation at sentencing was inadequate and contradictory.” The government contends that the

objection was too general; Davis argues that the contemporaneous-objection rule in Bostic is

“flexible [and] practical,” making his objection adequate.




                                               -5-
Case No. 16-6662, United States v. Douglas Davis


       This court held in Bostic that

               district courts, after pronouncing the defendant’s sentence but
               before adjourning the sentencing hearing, [must] ask the parties
               whether they have any objections to the sentence just pronounced
               that have not previously been raised. . . . If a party does not clearly
               articulate any objection and the grounds upon which the objection
               is based, when given this final opportunity to speak, then that party
               will have forfeited its opportunity to make any objections not
               previously raised and thus will face plain error review on appeal.

Such a rule, the court concluded, “will aid the district court in correcting any error, tell the

appellate court precisely which objections have been preserved and which have been forfeited,

and enable the appellate court to apply the proper standard of review to those preserved.” Id.

at 873 (quoting United States v. Jones, 899 F.2d 1097, 1102–03 (11th Cir. 1990), overruled on

other grounds by United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993)) (alterations removed)

(internal quotation marks omitted).

       “A party ‘must object with that reasonable degree of specificity which would have

adequately apprised the trial court of the true basis for his objection.’” Id. at 871 (quoting United

States v. LeBlanc, 612 F.2d 1012, 1014 (6th Cir. 1980)). This court has previously held that a

boilerplate response (such as an objection to a sentence “on both procedural and substantive

grounds”) is not “specific enough to give the district court an opportunity to correct the alleged

error”—here, the adequacy of the court’s explanation or its failure to address mitigation

arguments. See United States v. Simmons, 587 F.3d 348, 353, 356 (6th Cir. 2009).

       Indeed, this court has recently affirmed that, if a defendant intends to challenge the

adequacy of a district court’s explanation for a sentence, he must “assert a specific objection to

the allegedly inadequate” explanation. United States v. Penaloza, 648 F. App’x 508, 536 (6th

Cir. 2016) (citing United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc) (“While

[a failure to make a Bostic objection] did not undermine [the defendant’s] right to appeal issues

                                                -6-
Case No. 16-6662, United States v. Douglas Davis


he had ‘previously raised,’ it did undermine his right to challenge the adequacy of the court’s

explanation for the sentence—an issue that became apparent as soon as the court finished

announcing its proposed sentence and that counsel nonetheless declined the court’s invitation to

address.” (quoting Bostic, 371 F.3d at 872–73))).

       Davis did not object to the adequacy of the court’s explanation for the sentence; rather, he

stated that he objected “based upon . . . upward departure.” This vague objection to the upward-

departure determination left the district court “[in]adequately apprised . . . of the true basis for

his objection,” see Bostic, 371 F.3d at 871, and therefore the court did not have the “opportunity

to correct the alleged error,” see Simmons, 587 F.3d at 356.

       Davis unavailingly relies on United States v. Herrera-Zuniga, 571 F.3d 568, 577 (6th Cir.

2009), for the proposition that Bostic is a “flexible, practical” standard. In that case, defense

counsel made a broadly worded Bostic objection to the district court’s failure to provide “a final

guideline range.” Id. at 577. This court concluded that, although the objection was insufficient

to preserve the defendant’s “challenge [to] the court’s determination of the inadequacy of his

criminal history score on appeal, it would be inappropriate” to conclude that the objection’s

generality should cause the defendant to forfeit his argument that “the district court lacked the

authority to categorically reject the base offense level prescribed under [a certain section of the

Guidelines Manual]—given the lingering confusion in this circuit as to whether such claims are

‘procedural’ or ‘substantive’ challenges.” Id. at 579. Herrera-Zuniga simply held that “it would

be inappropriate and patently unfair” to apply Bostic to arguments over which there is “lingering

confusion” as to whether they are procedural or substantive. Id. at 580. The argument in

Herrera-Zuniga was preserved, in other words, not because counsel had made a sufficiently

specific objection, but because, “[g]iven the nature of th[e] claim [at issue], none of the practical



                                                -7-
Case No. 16-6662, United States v. Douglas Davis


ends identified in Bostic and Vonner would have been furthered even if defense counsel had

raised this issue below.” Id. at 581.

       We do not mean to suggest that, in order to comply with Bostic, counsel must state a

perfectly formulated objection suitable for an appellate brief. Counsel’s objection “based upon

. . . upward departure,” however, was not specific enough under existing precedent to have

advised the district court that counsel was objecting to the adequacy of the district court’s

explanation. We must, therefore, review the procedural reasonableness of the sentence under the

plain-error standard. Bostic, 371 F.3d at 871. “To show plain error, a defendant must show

(1) error (2) that was obvious or clear, (3) that affected defendant’s substantial rights[,] and

(4) that affected the fairness, integrity, or public reputation of the judicial proceedings.” United

States v. Wallace, 597 F.3d 794, 802 (6th Cir. 2010).

B. Procedural reasonableness

       “A sentence may be held procedurally unreasonable if it is marked by ‘significant

procedural error, such as . . . failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.’” United States v. Houston, 529 F.3d
743, 753 (6th Cir. 2008) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). Davis claims

that the district court inadequately explained the sentence imposed. As a general matter, “a

district court need not ‘exhaustively explain’ why it chose one sentence over another, so long as

the district court provides the specific reason for the imposition of the sentence if it is outside the

guidelines range.” United States v. Brock, 501 F.3d 762, 774 (6th Cir. 2007) (quoting United

States v. Gale, 468 F.3d 929, 940 (6th Cir. 2006)), abrogated on other grounds by Ocasio v.

United States, 136 S. Ct. 1423 (2016). The key question is whether the district court laid out “a

reasoned basis for exercising [its] own legal decisionmaking authority.” Rita v. United States,



                                                 -8-
Case No. 16-6662, United States v. Douglas Davis


551 U.S. 338, 356 (2007). “Where a defendant or prosecutor presents nonfrivolous reasons for

imposing a different sentence [than the one recommended by the guidelines], the judge will

normally go further and explain why he has rejected those arguments.               Sometimes the

circumstances will call for a brief explanation; sometimes they will call for a lengthier

explanation.” Id. at 357.

       Although the district court’s reasoning in the present case is not a paragon of clarity, no

plain error occurred. The court began, as the guidelines require, see U.S.S.G. § 1B1.1(a), with a

calculation of the proper guidelines range based on Davis’s adjusted offense level and criminal

history category, accounting for an applicable upward departure for underrepresented criminal

history, see U.S.S.G. § 4A1.3. It then considered the factors set forth in 18 U.S.C. § 3553(a).

The court subsequently concluded that the maximum statutory sentence on the kidnapping count

would not be “sufficient” for sentencing purposes. It therefore imposed maximum sentences on

the stolen-vehicle and felon-in-possession counts to run consecutively with each other and with

the kidnapping count. The upshot of this ruling, in the context of the imposition of Davis’s

sentence, was to effectuate an upward variance from the guidelines range. Indeed, the court had

just explained that it would impose a sentence outside of the original guidelines range whether or

not it had granted the upward departure: “I get to this same sentence based on the 3553 factors,

even if I was looking at a lower guideline range.”

       “No doubt, the court could have spoken at greater length (and so could we), but its

account sufficed to provide an explanation for the sentence and a basis for reviewing it.” United

States v. Torres, 634 F. App’x 575, 576 (6th Cir. 2016). We also note that the district court

could have been clearer in its language. As the briefs on appeal illustrate, the court was not clear

in describing its actions—which, on careful review, consisted of an upward departure followed



                                               -9-
Case No. 16-6662, United States v. Douglas Davis


by an upward variance. Davis argues, for example, that the sentence was contradictory because

the court, after granting the upward departure, said that it would reach “this sentence” even if it

was applying a variance. But we see no such contradiction. The court could not have been

referring to the post-departure guidelines range when it said that it would reach “this sentence”

because the post-departure guidelines range was not a sentence at all; it was, rather, simply a

guidelines-range calculation, which must be performed prior to considering the 18 U.S.C.

§ 3553(a) sentencing factors. See U.S.S.G. § 1B1.1(a).

       Davis also argues that the imposition of consecutive sentences was improper. This

argument, too, could have been obviated by a clearer exposition of the reasoning behind the

district court’s sentence. The guidelines require that, “[i]f the sentence imposed on the count

carrying the highest statutory maximum is adequate to achieve the total punishment, then the

sentences on all counts shall run concurrently, except to the extent otherwise required by law.”

U.S.S.G. § 5G1.2(c). If, however, “the sentence imposed on the count carrying the highest

statutory maximum is less than the total punishment, then the sentence imposed on one or more

of the other counts shall run consecutively, but only to the extent necessary to produce a

combined sentence equal to the total punishment.” Id. § 5G1.2(d). Davis argues that, rather than

making the sentences fit an individually predetermined “total punishment,” the district court

allowed the maximum sentences on each count, strung together, to determine the total

punishment, causing Davis’s sentence to “appear[] to be a mere fluke of math.”

       We find his argument unpersuasive. The “total punishment” referred to in the guidelines

is the guidelines range achieved by the calculation of the defendant’s adjusted offense level and

criminal history category. See U.S.S.G. § 5G1.2 comment. (n.1). Davis cites no authority, and

we have found none, that prohibits the district court from imposing a variance that exceeds the



                                              - 10 -
Case No. 16-6662, United States v. Douglas Davis


“total punishment” recommended by the Guidelines Manual by running certain sentences

consecutively to each other. Cf. United States v. Nikolovski, 565 F. App’x 397, 409 (6th Cir.

2014) (“This Court has ‘never held that a district court is required to repeat a § 3553(a) analysis

in its consideration of the consecutive or concurrent nature of a sentence when the same reasons

for rejecting a downward variance also support the decision for a consecutive sentence.’”

(quoting United States v. Cochrane, 702 F.3d 334, 346 (6th Cir. 2012))).

       Next, Davis argues that the district court inadequately addressed Davis’s arguments that

his criminal history was sufficiently represented by the original guidelines calculation and that

his sentence should be mitigated in light of his horrific upbringing.         The district court’s

discussion of these factors was, indeed, scant. From the record before us, we conclude that the

court, after hearing extensive argument on the issue of the upward departure, agreed with the

government’s argument that Davis’s criminal history was inadequately represented. The court

then fixed Davis’s criminal history category at IV.

       As for Davis’s upbringing, the court addressed it briefly at the beginning of the

sentencing proceeding and acknowledged Davis’s need for mental-health treatment in its

discussion of the 18 U.S.C. § 3553(a) factors. Although these cursory comments leave much to

be desired, “a district court need not ‘exhaustively explain’ why it chose one sentence over

another.” United States v. Brock, 501 F.3d 762, 774 (6th Cir. 2007) (quoting United States v.

Gale, 468 F.3d 929, 940 (6th Cir. 2006)), abrogated on other grounds by Ocasio v. United

States, 136 S. Ct. 1423 (2016).

       Davis’s final procedural argument is that the district court’s Statement of Reasons for

imposing a sentence outside of the guidelines range was inadequate. The district court is

required to explain its reasons for imposing an outside-the-guidelines sentence both in court and



                                              - 11 -
Case No. 16-6662, United States v. Douglas Davis


in a written “Statement of Reasons.” See 18 U.S.C. § 3553(c)(2). In United States v. Blackie,

548 F.3d 395, 401–02 (6th Cir. 2008), this court held that the failure to comply with this rule

constitutes plain error.   In that case, the court had imposed a “sentence in excess of the

Guidelines range . . . without the court’s acknowledgement of the applicable Guidelines range

and without a statement of reasons for such a variance.” Id. at 403. This shortcoming precluded

this court from “meaningfully review[ing] Blackie’s sentence.” Id.

       In this case, the district court provided an in-court explanation of its sentence (albeit a

perfunctory one) and amended the judgment in April 2017 to include a written Statement of

Reasons, which makes clear that the court varied upward to account for the nature and

circumstances of the offense, the history and characteristics of the defendant, the seriousness of

the offense, and to protect the public. The facts therefore do not align with Blackie’s, in which

the district court failed to provide either an in-court or a written explanation. See United States

v. Morgan, 572 F. App’x 292, 298 (6th Cir. 2014) (“[T]he issue in Blackie was not the mere

failure of the district court to put reasons for an upward variance in writing; rather, it was the

district court’s failure to provide any specific reasons for an upward variance at all.” (emphasis

in original) (quoting United States v. Williams, 396 F. App’x 212, 220 (6th Cir. 2010)).

       Here, the district court’s discussion of the § 3553(a) factors and its conclusion that 240

months of imprisonment on the kidnapping count was not “sufficient” was minimally adequate

to provide a meaningful review of Davis’s sentence. We consequently conclude that Davis’s

sentence was procedurally reasonable under the plain-error standard of review.

C. Substantive reasonableness

       We now turn to Davis’s challenge to the substantive reasonableness of his sentence.

A defendant’s sentence is substantively unreasonable if a district judge “select[ed] the sentence



                                              - 12 -
Case No. 16-6662, United States v. Douglas Davis


arbitrarily, bas[ed] the sentence on impermissible factors, fail[ed] to consider pertinent § 3553(a)

factors, or g[ave] an unreasonable amount of weight to any pertinent factor.” United States v.

Webb, 403 F.3d 373, 385 (6th Cir. 2005) (footnote omitted).             Moreover, an outside-the-

guidelines sentence is not entitled to a presumption of reasonableness. United States v. Aleo,

681 F.3d 290, 300 (6th Cir. 2012).

       Although Davis’s sentence is extremely lengthy, particularly in light of the applicable

guidelines range, we do not find it substantively unreasonable. The district court considered the

relevant § 3553(a) factors, apparently not giving as much weight to what it called the “rough

circumstances”) under which Davis grew up as it did to Davis’s egregious criminal history and

his treatment of Victim A. But it did not, as the district court in United States v. Aleo, 681 F.3d
290 (6th Cir. 2012), impermissibly did, disregard the applicable guidelines completely in the

belief that “the guidelines could not possibly have envisioned a crime as horrendous as” Davis’s.

See id. at 300.    Rather, the district court considered the guidelines’ recommendation and

ultimately imposed a non-guidelines sentence to account for the factors set forth in 18 U.S.C.

§ 3553(a). The sentence the district court imposed is indeed long (47 years). But given that the

sentence was not arbitrary and was imposed in light of a reasoned application of the § 3553(a)

factors, we cannot conclude that the district court abused its discretion.

                                       III. CONCLUSION

       For all of the reasons set forth above, we AFFIRM the judgment of the district court.




                                                - 13 -